internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-109815-03 date date legend authority state x y dear this letter is in response to your request for a ruling that company is an instrumentality of authority for the purposes of sec_141 of the internal_revenue_code the code facts and representations authority is a political_subdivision and each of its y members are political subdivisions a company the company will be created as a non-member non-profit corporation organized under the laws of state for the purpose of assisting authority in meeting its obligations to provide electric energy to authority’s members company will be formed to manage the operation of electric and utility resources and the purchase and sale of electric power and energy for or on behalf of authority and authority’s members company’s activities are expected to include providing general administrative and management services for governmental entities planning development and administration of long-term energy and power projects for government entities securing or facilitating the transfer of electric power and energy or transmission capacity plr-109815-03 for governmental entities and to a limited extent non-governmental entities exploring renewable energy options monitoring and advocating for relevant state and national legislation providing services with respect to energy resources to a non-governmental entity for the benefit of a governmental entity performing retail rate studies load forecasts and cost unbundling services for governmental entities managing the consolidated billing for governmental entities advertising and marketing programs for governmental entities and performing other services as requested by authority company expects that at least percent of its gross_receipts each year will be from transactions with respect to governmental activities company will engage in transactions with non-governmental entities in order to provide additional cost sharing efficiency or utilization of assets authority represents that any transactions with non- governmental entities will be conducted at arm’s-length for fair_market_value authority represents that most of the initial capitalization up to dollar_figurex will come from authority in the form of cash advances in addition in order for company to assist authority in meeting its obligations to members it may be necessary for company to acquire some of authority’s assets liabilities rights and obligations a large portion of company’s operating income and expenses will be derived from monthly fees collected from authority for management services rendered to authority and its members and from purchases and sales made with authority and its members company’s governing documents require that authority or any other party that receives a financial benefit from company to be a state or political_subdivision of a state for federal_income_tax purposes or to be an entity the income of which is excluded under sec_115 authority represents that company will not enter into any joint_venture partnership or other arrangement that will be treated as a partnership for federal_income_tax purposes with any entity unless that entity is a state or political_subdivision of a state or is an exempt entity under sec_115 company’s governing documents also provide that authority will consult with company regarding company’s budget and service charges annual adjustments to the fees charged by company will also be made in consultation with authority company will be controlled by a board_of directors the board directors will be appointed by majority vote of authority’s board_of directors there will be seven directors six will serve staggered three year terms the chief_executive_officer of company will also be a director and will be a standing member of the board directors may be removed for any reason by a majority vote of the board or by majority vote of authority’s board_of directors vacancies will be filled by a majority vote of authority’s board_of directors directors will serve without compensation the board will maintain and make available all financial records to authority the board will also arrange for annual audits of company’s financial records that it will make available to authority in the event of dissolution company’s assets will be distributed to authority no income of company will inure to the benefit of any private person plr-109815-03 law and analysis interest from state_or_local_bonds is excluded from gross_income under sec_103 of the code under sec_103 a state_or_local_bond is defined as an obligation of a state or political_subdivision thereof sec_1_103-1 defines governmental_unit to mean a state territory a possession_of_the_united_states or any political_subdivision thereof generally under sec_1_103-1 obligations issued by or on behalf of any state_or_local_governmental_unit by constituted authorities empowered to issue such obligations are the obligations of such a unit for purposes of sec_1_103-1 the term political_subdivision denotes any division of any state_or_local_governmental_unit which is a municipal corporation or which has been delegated the right to exercise part of the sovereign power of the unit sec_1_141-1 provides in part that a governmental person means a state_or_local_governmental_unit as defined in sec_1_103-1 or any instrumentality thereof under revrul_57_128 1957_1_cb_311 the following factors are taken into account to determine whether an entity is an instrumentality of one or more governmental units whether the organization is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one of more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interest of an owner whether control and supervision of the organization is vested in a public authority or authorities whether express or implied statutory or other authority exists and the degree of financial autonomy of the entity and the source of its operating_expenses company will be used for a governmental purpose and will perform a governmental function company’s purpose is to enable political subdivisions to maximize efficient use of energy resources reduce operating costs and increase operating revenues company’s functions will be those that have been performed historically by authority and its members company will be performing its function on behalf of states or political subdivisions at least percent of company’s gross_receipts will be derived from transactions with governmental entities company will engage in transactions with non- governmental entities in order to provide for efficient use of the assets of authority and its members authority represents that company will not enter into any joint ventures or partnerships with any entity unless that entity is either a state political_subdivision of a state or an entity subject_to sec_115 all transactions with non-governmental entities will be conducted at arm’s-length for fair_market_value with the exception of amounts necessary to repay debt and capital contributions all of company’s assets accrue to authority upon company’s dissolution therefore authority has the power and interests of an owner of company there are no private plr-109815-03 interests involved in company company will retain a limited degree of financial autonomy from authority although fees paid_by authority and its members will be the primary source of company’s operating_expenses most of company’s initial capital will come from authority control and supervision of the company is vested in the authority a political_subdivision authority will provide the majority of company’s initial capitalization and will consult with the board in determining company’s fees and annual budget company will also conduct an annual audit and make all financial statements available to authority’s directors authority appoints the board members and may remove board members at any time with or without cause conclusion based on the above factors we conclude that company is an instrumentality of authority for the purpose of sec_141 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-109815-03 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely assistant chief_counsel exempt_organizations employment_tax government entities by _________________ timothy l jones senior counsel tax exempt bond branch
